Exhibit 10.14

          The persons listed below have entered into Executive Severance
Agreements with the Company. The form Executive Severance Agreement previously
filed contains certain blanks to be completed for each person. The information
listed below is inserted into the blanks for the respective person's Executive
Severance Agreement.

 

Salary Multiplier
Rate
(Section 4(a)(4))

Termination Period
(Section 1(n))

Change of Control
Continuation Period
(Section 2)

 

 

 

 

Timothy J. O'Donovan

3

3 years

36 months

Steven M. Duffy

3

3 years

36 months

Stephen L. Gulis, Jr.

3

3 years

36 months

Blake W. Krueger

3

3 years

36 months

Owen S. Baxter

2

2 years

24 months

William J. B. Brown

2

2 years

24 months

Arthur G. Croci

2

2 years

24 months

Richard C. DeBlasio

2

2 years

24 months

V. Dean Estes

2

2 years

24 months

Jacques Lavertue

2

2 years

24 months

Thomas P. Mundt

2

2 years

24 months

Nicholas P. Ottenwess

2

2 years

24 months

Robert J. Sedrowski

2

2 years

24 months

Spencer E. Zimmerman

2

2 years

24 months

James D. Zwiers

2

2 years

24 months